Citation Nr: 1309355	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-29 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating by reason of individual unemployability due to service connected disabilities (TDIU).  


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and C. H. 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from November 1990 to July 1001.  In addition, she also had four months of prior active service and three months of prior inactive service.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in part, denied increased ratings for chondromalacia patella of each knee; an acquired psychiatric disorder, including post traumatic stress disorder (PTSD), anxiety and depression; and TDIU.  

In February 2010, the case was remanded by the Board so that a video conference hearing could be arranged.  This was accomplished in April 2010, when a video conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was returned to the Board when the matter of entitlement to service connection for a psychiatric disability, claimed as PTSD and depression was remanded.  At that time, ratings in excess of 10 percent for each knee were denied as was the matter of TDIU.  

The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision regarding the matter of TDIU was vacated pursuant to a memorandum decision so that an additional VA examination could be conducted.  The Court upheld the denials of ratings in excess of 10 percent for chondromalacia patella of each knee.  

The case was remanded by the Board for an additional VA examination in May 2012.  In a November 2012 rating decision, the RO granted service connection for schizophrenia, with PTSD, rated noncompensable from March 14, 2005, and 100 percent disabling from July 9, 2012.  The Veteran has not disagreed with the evaluation or effective date.  The matter of TDIU is returned for appellate consideration.  

The issue of service connection for a seizure disorder was raised by the Veteran at her hearing before the undersigned in February 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's claim for TDIU was received by VA on May 23, 2005.  

2.  The record shows that the Veteran has a high school education and work experience as a teacher's aide.  

3. As of the date of claim for TDIU, service connection was in effect for chondromalacia patella of the right knee, rated 10 percent disabling; chondromalacia patella of the left knee, rated 10 percent disabling; and schizophrenia, with PTSD, rated noncompensable until July 12, 2012, when a 100 percent schedular rating was assigned.  Prior to July 9, 2012, the Veteran was also found to be 70 percent disabled for non-service-connected purposes due to depression with anxiety.  

4.  The psychiatric symptoms of depression and anxiety cannot be differentiated from symptoms of schizophrenia, with PTSD.  

5.  The service-connected disabilities, standing alone, are shown to be of such severity as to effectively preclude all forms of substantially gainful employment from the date of claim for TDIU.  



CONCLUSION OF LAW

The requirements for a TDIU have been met since the date of the Veteran's claim on May 23, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340. 3.341, 4.16, 4.18, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In a claim for increase, which includes a claim for TDIU, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A June 2005 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has also been afforded VA medical examinations in connection with the claim, most recently in June and July 2012.  38 C.F.R. § 3.159(c) (4) (2012).  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis, included by not limited to employment such as a family business or sheltered workshop.  When earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

The Veteran claimed TDIU on May 23, 2005, contending that her service-connected disabilities prevent her from obtaining or retaining substantially gainful employment.  Review of the record shows that the Veteran has a high school education and work experience as a teacher's aide.  During testimony at the video conference Board hearing in February 2010, she stated that she had also worked at a cleaners for several months during 2005, but was fired from the job because of the need to sit often as a result of her service-connected knee disability.  

As of the date of claim for TDIU, service connection was in effect for chondromalacia patella of the right knee, rated 10 percent disabling; chondromalacia patella of the left knee, rated 10 percent disabling; and schizophrenia, with PTSD, rated noncompensable until July 9, 2012, when a 100 percent schedular rating was assigned.  The Veteran was also found to be 70 percent disabled for non-service-connected purposes due to depression with anxiety.  

The Board notes that in evaluating a psychiatric disability, when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, it must first be determined whether the psychiatric symptoms that the RO has attributed to anxiety and depression can  be separated from the effects of her service-connected schizophrenia, with PTSD.  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21 to 30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Id.  

VA outpatient treatment records from February to August 2005 show that the Veteran was assessed as having a combination of psychiatric disorders, including an anxiety disorder, depression and PTSD.  On mental status examination in April 2004, she was alert, attentive and oriented in three spheres.  She was cooperative and reasonable, but tearful at times.  She reported auditory command hallucinations, visual hallucinations, and flashbacks.  Her mood was dysphoric and her affect was congruent with mood, labile, and wide ranging.  She had normal and coherent thought process and association.  Thought content included ideas of persecution and reference.  Her insight was limited, but her judgment was good.  The diagnoses were PTSD and major depressive disorder, recurrent, severe without psychotic features.  Her GAF score was 40.  The Veteran was started on medication for her psychiatric symptoms.  

A psychiatric examination was conducted by VA in March 2006.  At that time, she had complaints of depression, with crying spells on a daily basis.  She was irritable and got angry.  She had difficulty falling asleep and awoke to any noises with an inability to fall back asleep because she became fearful.  She was bothered by feelings of insecurity, inferiority and guilt, and became tearful when suicidal ideation was explored.  She indicated that she had thought that her life was not worth living.  She had no current plans or intent to take her life, but admitted to two prior attempts, once during service and once two years after her discharge.  She denied homicidal ideation.  She experienced auditory hallucinations and reported seeing spirits.  She sometimes experienced ideas of reference, but stated that she thought that she controlled her own thoughts.  She affirmed symptoms of anxiety on a daily basis, stating that she had symptoms every time she left her home.  

On mental status evaluation the Veteran was neatly groomed, appropriately dressed, and cooperative, but was somewhat tense and intermittently hostile.  Her speech was spontaneous and her affect was tearful at times.  Mood was even.  She was oriented in four spheres.  Her fund of general knowledge was reported to be very lacking in that she did not know the name of her town's mayor or her state's governor.  During the examination, she did not appear to be experiencing any perceptual disorder and did not become delusional.  She was not able to think abstractly.  Concentration was impaired.  The diagnosis was major depression with psychotic features.  Her GAF score was between 40 and 50.  

On VA psychiatric examination in July 2012, the current diagnoses were schizophrenia, paranoid type, and PTSD.  Symptoms of schizophrenia were listed as auditory and visual hallucinations, persecutory delusions, disrupted sleep, paranoia, irritability, delusional perceptions, ideas of reference, and inability to focus.  It was noted that mood symptoms had been prominent in her history and could suggest a schizoaffective disorder, with a chronic history of recurrent and chronic depression, a tendency to be awake for no reason with lots of excess energy and being driven to clean.  Her symptoms of PTSD were reported as an elevated heart rate and breathing upon hearing noises, fear, and anxiety, with a fear of being held against her will.  The examiner stated that the symptoms could be differentiated, although there was some overlap.  No other diagnoses were made.  The Veteran's occupational and social impairment were described as being with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The examiner stated that it was not possible to fully separate out the effects of her serious mental illness from the effects of her alleged history of assaults.  The examiner stated that the schizophrenia would likely have emerged at the time she was on active duty and influenced her perceptions to the point where it significantly impacted on her ability to function in most areas of life and was the primary obstacle in her ability to function adequately.  It is very typical of those at the stage of an emerging psychosis to be very anxious and to later be unable to accurately recall the events that had occurred.  


The VA psychiatric examinations of record since 2004, prior to the Veteran's claim of TDIU, demonstrate hallucinations, delusions, anxiety and depression.  While schizophrenia was not diagnosed until the 2012 examination report, the examiner clearly attributed many of the these symptoms to the emergence of her psychosis.  Although the examiner in 2012 stated that her symptoms could be differentiated, this differentiation was between two service-connected disabilities, schizophrenia and PTSD.  Nor is there any other competent evidence which so differentiates her psychiatric symptoms or evidence indicating those aspects of her anxiety and depression, which have been prominent since 2004, are due to a psychiatric disorder other than schizophrenia and PTSD.  Thus, all of her psychiatric symptoms are found to be due to her service-connected psychiatric disability.  See Mittleider 11 Vet. App. at 181.  

In addition to the Veteran's psychiatric disability she also had disability of each of her knees.  On examination in March 2006, she had no signs of swelling or arthroarticular fluid.  Gait and station revealed a moderate limp favoring the left leg.  Both kneecaps were mildly subjectively tender.  Crepitus could not be appreciated on active or passive flexion.  Range of motion was from 0 to 35 degrees on the right and from 0 to 40 degrees on the left, both limited by pain.  Active and passive ranges of motion were unaffected by repetition.  There was no limitation due to fatigue, incoordination, or flare-up noted.  X-ray studies showed mild narrowing of the medial aspect of both knees.  The diagnosis was bilateral chondromalacia of the patella.  

On VA examination in June 2012, the diagnosis was bilateral knee strain.  Range of motion was from 0 to 125 degrees, bilaterally, with objective evidence of pain at 125 degrees in each knee.  The Veteran was able to perform repetitive-use testing with three repetitions, without additional limitation.  No instability was found and there was no patellar subluxation or dislocation.  The examiner commented that the Veteran's subjective reported symptoms were out of proportion to the examination findings, with an overreaction and resistance to testing without objective evidence of joint patholology.  The joints were equal and well-aligned and there was no edema, redness, heat, laxity, or crepitus.  The surrounding muscle mass was equal with normal strength and tone.  Regarding her employability ,the examiner stated that there was no limitation to light or sedentary work, only some mild limitation for repetitive squatting and using stairs.  It was unclear if there were limitations to standing or walking, other than to require rest breaks.  

As noted, service connection is currently in effect for chondromalacia patella of the right knee, rated 10 percent disabling; chondromalacia patella of the left knee, rated 10 percent disabling; and schizophrenia, with PTSD, rated noncompensable until July 9, 2012, when a 100 percent schedular rating was assigned.  In addition, the Veteran was also found to be 70 percent disabled for non-service-connected purposes due to depression with anxiety, but the disability from these symptoms cannot be disassociated from that of her schizophrenia, with PTSD.  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes her case outside of the norm.  The sole fact that she is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The competent evidence of record as of the date of claim for TDIU, shows that the Veteran's psychiatric symptoms were manifested by auditory and visual hallucinations, flashbacks, a dysphoric mood, a labile affect, ideas of persecution and reference and limited insight  Her GAF score was noted to be 40 on examination in April 2005, and continued in the range of from 40 to 50 when examined in 2006.  Resolving all reasonable doubt in the Veteran's favor, it is found that her combination of psychiatric and physical symptoms prevented her 

from obtaining or retaining substantially gainful employment from the date of her claim in May 2005.  As such, she is found to have been eligible for TDIU from that date.  


ORDER

TDIU is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


